Exhibit 10.319

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted the following restricted stock units representing shares
of Common Stock of The Charles Schwab Corporation (“Schwab”) under the Charles
Schwab Corporation 2004 Stock Incentive Plan (the “Plan”):

 

Name of Grantee:                                           
                                          Total Number of Units Granted:   
                                       
                                          Grant Date:                 ,         

You and Schwab agree that these units are granted under and governed by the
terms and conditions of the Plan, The Charles Schwab Corporation Directors’
Deferred Compensation Plan II and the Restricted Stock Unit Agreement, which are
made a part of this notice. Please review the Restricted Stock Unit Agreement
carefully, as it explains the terms and conditions of these units. You agree
that Schwab may deliver electronically all documents relating to the Plan or
these units (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. Unless you provide written objection to
Schwab within 30 days of your receipt of this notice, you agree to all of the
terms and conditions of this notice, the restricted stock unit agreement and the
Plan.

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Vesting    These restricted stock units have been issued under the Plan pursuant
to your deferral election under The Charles Schwab Corporation Directors’
Deferred Compensation Plan II (the “Deferred Compensation Plan”) and are fully
vested and non-forfeitable at all times. Nature of Units    Your units are mere
bookkeeping entries. They represent only Schwab’s unfunded and unsecured promise
to issue shares of Schwab Common Stock on a future date. As a holder of units,
you have no rights other than the rights of a general creditor of Schwab. Voting
Rights and Dividend Rights    Your units carry no voting rights. Any dividends
paid on shares of Schwab Common Stock shall be credited to you as additional
Restricted Stock Units. Otherwise, you have no rights as a Schwab stockholder
until your units are settled by issuing shares of Schwab Common Stock.
Settlement of    Your units will be settled in accordance with



--------------------------------------------------------------------------------

Units    the terms of the Deferred Compensation Plan. At the time of settlement,
you will receive one share of Schwab’s Common Stock for each unit. Other Terms
and Conditions    Your units will be governed by all of the applicable terms and
conditions of the Deferred Compensation Plan, which are made part of this
Agreement. Restrictions on Resale    You agree not to sell any shares at a time
when applicable laws, Schwab policies or an agreement between Schwab and its
underwriters prohibit a sale. This restriction will apply as long as your
service continues and for such period of time after the termination of your
service as Schwab may specify. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Schwab stock, the number of your units
will be adjusted accordingly, as Schwab may determine pursuant to the Plan. The
Plan and Other Agreements    The text of the Plan and the Deferred Compensation
Plan (the “Plans”) are incorporated in this Agreement by reference. This
Agreement and the Plans constitute the entire understanding between you and
Schwab regarding these units. Any prior agreements, commitments or negotiations
concerning these units are superseded. This Agreement may be amended only by
another written agreement, signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plans, the terms of
the Plans will control.

BY ACCEPTING THIS AWARD,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.